Case: 11-60501     Document: 00511859699         Page: 1     Date Filed: 05/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 17, 2012
                                     No. 11-60501
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ERNESTO ANTONIO ROQUE BONILLA,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088-836-950


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Ernesto Antonio Roque Bonilla (Roque), a native and citizen of El
Salvador, petitions for review of an order of the Board of Immigration Appeals
(BIA) dismissing his appeal from an Immigration Judge’s order denying his
request for withholding of removal. Roque contends that he is entitled to
withholding of removal because of past persecution and the likelihood of future
persecution on account of his membership in particular social groups consisting



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60501   Document: 00511859699      Page: 2   Date Filed: 05/17/2012

                                 No. 11-60501

of bus owners and drivers who work with the local police to combat criminal
gangs and to dissuade local youth from violence.
      Because Roque did not appeal to the BIA the IJ’s conclusion that any
asylum application would be untimely, he did not exhaust that claim and this
court may not review it. See Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004).
In addition, although Roque did raise his CAT claim before the BIA, he has
abandoned it by failing to raise it in his petition for review. See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      To qualify for withholding of removal, an alien must show that it is more
likely than not that his life or freedom would be threatened by persecution on
account of his race, religion, nationality, membership in a particular social
group, or political opinion.    See 8 U.S.C. § 1231(b)(3)(A).       To establish
persecution based on membership in a particular social group, an alien must
show that he is “a member of a group of persons that share a common immutable
characteristic that they either cannot change or should not be required to change
because it is fundamental to their individual identities or consciences.”
Mwembie v. Gonzales, 443 F.3d 405, 414-15 (5th Cir. 2006) (internal quotation
marks and citation omitted).
      Even under a de novo standard of review, we conclude that Roque has not
shown that members of either group share a common immutable characteristic
that they cannot or should not be required to change. See Mwembie, 443 F.3d
at 414-15; In re Acosta, 19 I. & N. Dec. 211, 234 (BIA 1985). Thus, we uphold the
BIA’s determination that Roque failed to establish that he was a member of a
particular social group so as to qualify for withholding of removal.
      The petition for review is DENIED.




                                       2